El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
El día 23 de diciembre de 1946 el peticionario Ricardo Estremera Mercado fué condenado a sufrir la pena de dos a ocho años de presidio en virtud de una sentencia dictada por el antiguo Tribunal de Distrito de San Juan, habiéndose él declarado culpable de un delito de falsa representación. El día 28 de marzo de 1950 el mismo tribunal dictó dos sen-tencias, por dos delitos de falsificación, condenando al peti-cionario a cumplir la pena de dos a ocho años en cada uno de esos dos casos, concurrentemente con el cumplimiento de la pena que le había sido impuesta el día 23 de diciembre de 1946. Al cometer el acusado los delitos por los cuales fué sentenciado el 28 de marzo de 1950 él estaba en libertad bajo palabra bajo la primera sentencia. El día 27 de febrero de 1951 el Tribunal de San Juan, motu proprio, hizo com-parecer ante dicho tribunal al peticionario, representado por un abogado, y en corte abierta la corte modificó las sentencias del 28 de marzo de 1950, disponiendo que las mismas fuesen cumplidas concurrentemente entre sí después que el convicto hubiese extinguido la de dos a ocho años de presidio que le fuera impuesta el día 23 de diciembre de 1946. El tribunal a quo modificó las sentencias en virtud de su interpretación *204de lo dispuesto en el inciso (e) de la sección 8 de la Ley núm. 108 aprobada el 12 de mayo de 1943 (pág. 305.) Dicha sección 3 dispone, en parte, lo siguiente:
“Sección 3. — No podrán cumplirse concurrentemente los tér-minos de prisión que deban imponerse en los siguientes casos:
“(d) cuando el reo cometiere el delito mientras estuviere recluido en una institución penal o en cumplimiento de cual-quier sentencia;
“(e) cuando cometiere delito mientras el reo estuviere en libertad bajo palabra o bajo indulto condicional o bajo cual-quier medida de liberación condicional en que se considere cum-pliendo la sentencia impuesta por el tribunal.”
Al día siguiente, o sea, el día 28 de febrero de 1951 el mismo tribunal sentenciador reconsideró de nuevo las sen-tencias dictadas el día 28 de marzo de 1950, dejándolas sin efecto en cuanto a la pena impuesta únicamente de dos a ocho años de presidio y modificándolas en el sentido de con-denar al peticionario a sufrir la pena de uno a tres años de presidio en cada uno de esos dos casos. Como hemos visto, en el día anterior, la modificación se limitó al pronuncia-miento de que ambas sentencias se cumpliesen concurren-temente entre sí, pero no concurrentemente con la primera sentencia del 23 de diciembre de 1946, ya que las dos senten-cias posteriores se cumplirían concurrentemente después de haberse terminado el cumplimiento de la pena en cuanto a la sentencia del 23 de diciembre de 1946. Con la sentencia del 27 de febrero de 1951 quedó en pie el término de dos a ocho años de presidio en cada caso, según fué señalado en las sentencias de 28 de marzo de 1950, sin embargo, en la modi-ficación de sentencias verificada el día 28 de febrero de 1951 se redujeron las penas a dos términos de uno a tres años de presidio en cada caso. El acusado no estaba presente cuando se modificó la sentencia el 28 de febrero de 1951, pero estaba representado por su abogado, quien renunció al dere-*205cho de que el acusado, y peticionario en este caso, estuviese en corte.
El peticionario ha acudido a este Tribunal con una peti-ción de mandamus solicitando que se anulen las sentencias modificatorias del 27 y 28 de febrero de 1951 y que se ordene al recurrido Alcaide de la Penitenciaría Insular a que liquide el cumplimiento a base de las sentencias dictadas el 28 de marzo de 1950 y no a base de las sentencias dictadas el 27 y el 28 de febrero de 1951.
 Como surge de los hechos anteriormente relacionados, el tribunal sentenciador estableció, en los días 27 y 28 de febrero de 1951, dos modificaciones a las sentencias del 28 de marzo de 1950, una, en presencia del acusado y de su abogado, eliminando la naturaleza concurrente del cumplimiento de ambas sentencias con relación al cumplimiento de la sentencia de 28 de diciembre de 1946 y disponiendo que las dos sentencias de 28 de marzo de 1950, aunque concurrentes entre sí en cuanto a su cumplimiento, , se empezarían a cumplir al extinguirse el cumplimiento de la sentencia del 28 de diciembre de 1946, y no en forma concurrente con esta última sentencia, y las modificó, al día siguiente y en ausencia del acusado, reduciendo la pena en cuanto a las dos sentencias de marzo 28 de 1950 de dos a ocho años a una pena de uno a tres años en cada caso. Con respecto a esta última modificación, es indudable que una sentencia en delitos graves no puede dictarse válidamente en ausencia del acusado. Artículo 311, Código Enjuiciamiento Criminal; Price v. Zerbst, 268 Fed.72; Lewis v. United States, 146 U.S. 370; Frank v. Mangum, 237 U.S. 309, 341; Siegel v. State, 229 N.W. 44; People v. Fields, (Cal.) 198 P.2d 104; 15 Am. Jur. 113, sec. 455; Cf. Colón, Ex parte v. El Pueblo, 29 D.P.R. 117; Pueblo v. Ortiz, 57 D.P.R. 469; Pueblo v. Meléndez, 47 D.P.R. 842; Pueblo v. Texidor, 52 D.P.R. 681. Véase además la monografía de 6 A.L.R. 997 y, por analogía, véase el caso de Ruiz v. Rivera, Jefe del Presidio, 71 D.P.R. 534, en cuanto *206a la necesidad de asistencia de abogado en el pronunciamiento de la sentencia. Sin embargo, no debe requerirse la pre-sencia del acusado en el acto de modificación de una senten-cia que resulte ser en beneficio del acusado, al efectuar una reducción en la pena, ya que ello no perjudica sus derechos. Cf. Cross v. North Carolina, 132 U.S. 131, 140; Waldon v. United States, 84 F. Supp. 449; Garrison v. Reeves, 116 F.2d 978. El peticionario estaba presente cuando se modifi-caron las sentencias en forma perjudicial y gravosa para él, mediante la sustitución del carácter concurrente del cum-plimiento de las sentencias de 28 de marzo de 1950 con rela-ción al cumplimiento de la sentencia de 23 de diciembre de 1946, por un cumplimiento consecutivo con relación a esta última sentencia. Lo que se llevó a cabo en ausencia del acusado se refirió exclusivamente a una reducción en la pena. Por lo tanto, la controversia envuelta en este caso debe limi-tarse a la validez de la modificación de las sentencias de 28 de marzo de 1950, independientemente de la ausencia del acu-sado en cuanto al procedimiento seguido el 28 de febrero de 1951.
Carece de validez una modificación de sentencia que implique un aumento en el castigo o en la pena impuesta a un acusado especialmente cuando este último ha empezado a cumplir la sentencia original. Ex parte Lange, 85 U.S. 163; United States v. Benz, 282 U.S. 304, 307; Roberts v. United States, 320 U.S. 264, 266; Wilson v. Bell, 137 F.2d 716; 15 Am. Jur. 128, 130; 168 A.L.R. 712 y casos allí citados; 24 C.J.S. 118, 119. Si en dos sentencias se ha determinado que ambas han de ser cumplidas concurrentemente, carece de validez una modificación posterior de ambas sentencias al efecto de que ellas se cumplan en forma consecutiva, ya que ello envuelve un aumento en el castigo o en la pena. People ex rel Gerbino v. Ashworth, 267 App. Div. 579, y véanse los casos citados en 168 A.L.R. 712, 716. Sin embargo, si las sentencias originales, o las penas impuestas por ellas son *207nulas o ilegales, ellas pueden ser modificadas posteriormente aun aumentando el castigo o la pena. 168 A.L.R. 719; 24 C.J.S. 120, 121; King v. United States, 98 F.2d 291; 15 Am. Jur. 132. Una actuación judicial inválida no debe con-llevar consecuencias legales y el orden público debe permitir que se remedie en forma legal una sentencia que sea contra-ria a la ley. Debe protegerse en lo más posible el derecho de un acusado a no ser expuesto dos veces por el mismo delito, pero un acusado no debe estar en posición de recibir benefi-cios a base de un pronunciamiento judicial que sea contrario a la ley. En Bozza v. United States, 330 U.S. 160, 166, 167, el acusado había sido convicto de un delito que envolvía un mínimo mandatorio de multa y prisión. Él fué sentenciado a prisión solamente y se le puso en custodia provisional hasta ser transportado a la penitenciaría. Cinco horas más tarde el juez lo llamó de nuevo al percatarse de que él había actuado en forma contraria a la ley y lo sentenció a un término de prisión y a pagar una multa. Se resolvió que esta modifica-ción de la sentencia no constituía una doble exposición por el mismo delito en forma contraria a la Constitución. En la opinión emitida por el Juez Black, la Corte Suprema de los Estados Unidos dijo lo siguiente:
“. . . De no poder corregirse este error que fué cometido por inadvertencia en la forma utilizada por el tribunal senten-ciador, entonces nunca se podría imponer una sentencia válida y ejecutable. . . Esta Corte ha rechazado la ‘doctrina de que un prisionero, cuya culpabilidad ha sido establecida mediante un veredicto reglamentario, pueda escapar absolutamente de un castigo porque la corte cometió un error al dictar la sen-tencia’ ... La Constitución no requiere que el acto de pro-nunciar una sentencia sea un juego en que un movimiento equivocado del juez implique inmunidad para el prisionero. . . En este caso la corte ‘solamente dejó sin efecto lo que ella no tenía autoridad para hacer anteriormente y sustituyó los pro-nunciamientos requeridos por la ley en cuanto a lo que debía hacerse después de la convicción del ofensor’ . . . Ella no puso al peticionario dos veces en exposición por el mismo delito. *208La sentencia tal como fué corregida imponía un castigo válido por la comisión de un crimen en sustitución de un castigo invá-lido por tal ofensa.”
 Si una sentencia es parcialmente nula o ilegal, aquella parte que sea contraria a una disposición de la ley puede modificarse posteriormente. La parte de la sentencia que sea ilegal debe ser considerada como superflua {surplus-age) y debe ser ignorada, debiendo ser sustituida por lo que dispone la ley sobre el particular ya que las disposiciones legales prevalecientes al tiempo de haberse dictado la sentencia deben ser consideradas como si fuesen parte de la sentencia, conllevando ello la facultad válida de un tribunal de modificar la sentencia de acuerdo con la ley. 24 C.J.S. 111, 116; In re Clark, 163 P.2d 577, 581, 582; Wilson v. Bell, supra; Gossett v. Smith, 208 P.2d 870; Iron Bear v. Jones, 32 N.W.2d 125; State v. Feeney, 226 S.W.2d 688.
Por analogía, en el caso de People v. Holman, 164 P.2d 297, el tribunal sentenciador actuó en forma ilegal al dictar sentencias a ser cumplidas consecutivamente, cuando el Có-digo Penal de California requería que en la situación en-vuelta en ese caso las sentencias se dictasen concurrente-mente. Se resolvió que aquella parte de la sentencia que se refería al cumplimiento consecutivo debía ser considerada como superflua (surplusage) y podía ser corregida mediante una nueva sentencia.
En el caso de autos aquella parte de las sentencias dicta-das el 28 de marzo de 1950 que disponía que esas sentencias se cumplirían concurrentemente con la dictada el 23 de diciembre de 1946 era completamente nula y contraria a la sección 3 de la Ley núm. 108 de 12 de mayo de 1943, ya transcrita, ya que al cometer el peticionario los delitos que le sirvieron de base a esas dos sentencias de 28 de marzo de 1951, el peticionario estaba en libertad bajo palabra y, por lo tanto, las dos sentencias no podían cumplirse con-currentemente con el término de prisión que él estaba cum-pliendo bajo la primera sentencia de 23 de diciembre de *2091946. La ley exigía que el peticionario cumpliese esas dos sentencias de marzo de 1950 después de haberse extinguido el término de prisión envuelto en la primera sentencia; a sea, en forma consecutiva a esa sentencia de diciembre’ de* 1946. El tribunal sentenciador tenía el poder válido para;, modificar esas dos sentencias en forma que ellas se ajusta-sen a la ley y así lo hizo en este caso. Naturalmente, el tribunal a quo también tenía la facultad para disponer que las dos sentencias de marzo de 1950 se cumpliesen concurrente-mente entre sí, aunque no concurrentemente con relación a la sentencia de diciembre de 1946.
Actuó también dentro de sus facultades y poderes lega-les el tribunal a quo al reducir los términos de prisión envueltos en las dos sentencias de marzo de 1950. En, términos generales existe un conflicto en la jurisprudencia .en cuanto a la facultad de un tribunal para modificar sus sen-tencias, en el sentido de reducir la pena envuelta. La Corte-Suprema de los Estados Unidos y la Corte Federal permi-ten y reconocen tal procedimiento. United States v. Benz,, supra; 168 A.L.R. 714. Pero la gran mayoría de las auto-ridades estaduales, incluyendo a California, sostienen ;la regla de que una sentencia válida no puede ser modificada, aun reduciendo la pena. 168 A.L.R. 707. En California, esta regla se ha aplicado hasta el punto de prohibir un cam-bio en la naturaleza del cumplimiento concurrente o conse-cutivo de las sentencias. In re Johannes, 213 Cal. 125; Albori v. Sykes, 65 P.2d 84; Ex parte Pedrini, 206 P.2d 699, 702. Sin embargo, aun la regla adoptada por la mayoría, de las jurisdicciones estaduales es aplicable solamente a un caso en que se haya dictado una sentencia válida. Si la. sentencia es nula o ilegal, total o parcialmente, la corte puede modificarla reduciendo la pena. 168 A.L.R. 719 et seq., en donde también se citan casos de California estable-ciendo esa excepción. Como hemos visto, en el caso de autos las dos sentencias del 28 de marzo de 1950 eran contrarias a la ley y, por lo tanto, el término de prisión podía ser modi-*210fieado. Como cuestión de hecho, es indudable que al dictarse las sentencias en marzo de 1950 la corte fijó un término de prisión determinado a base de su decisión al efecto de que las dos sentencias se cumpliesen concurrentemente con la dic-tada en diciembre de 1946. Al verse obligado por la ley el tribunal sentenciador a modificar su sentencia en cuanto a
■ la naturaleza concurrente o consecutiva del cumplimiento, era justo y razonable que dicho tribunal reajustase también el término de prisión, a tono con la nueva situación que había surgido.
En el caso de Pueblo v. Carbone, 59 D.P.R. 610, 619, este Tribunal dijo lo siguiente:
“De todo lo expuesto nos parece que debemos ratificar la doctrina de que las cortes inferiores tienen amplia facultad para reconsiderar sus sentencias, antes de que sean ejecutadas, bien a moción de parte o motu proprio, para ajustarlas a la ley, tanto para corregir un error en que hayan podido incurrir al imponerlas, como para ajustarlas a cualquier situación de he-chos que sean debidamente probados por una u otra parte.
“Somos de opinión, sin embargo, que esa facultad no debe ejercitarse arbitrariamente, sin que exista un motivo justifi-cado. La presunción es que cuando una corte dicta su senten-cia lo hace tomando en consideración todos los hechos concurren-tes . probados. Aumentar la penalidad impuesta por el mero hecho de que el acusado solicite la reconsideración de la senten-eiá, aun cuando la originalmente impuesta sea leve, como en el caso de autos lo fué, y sin que exista nada en el récord que demuestre que la corte tuvo ante su consideración prueba adi-cional, no constituye un ejercicio razonable de la facultad dis-crecional así reconocida a las cortes inferiores.”
Véase, incidentalmente, el caso de Ex parte Zacarías v. . El Pueblo, 41 D.P.R. 730.
La facultad de modificación de sentencia no fué ejerci-tada arbitrariamente en este caso, existiendo motivos justifi-cados para tal modificación, tal como hemos expuesto ante-riormente.

Debe declararse sin lugar la petición de mandamus.